Exhibit 10.3

 

AMENDMENT NO. 1

to

License Agreement

 

This Amendment No. 1 (this “Amendment”) to the License Agreement (the
“Agreement”), dated as of March 31, 2019 (the “Effective Date”), is by and among
Recruiter.com, Inc., a Delaware corporation (“Recruiter”), VocaWorks, Inc., a
New Jersey corporation (“Sub”) and Truli Technologies, Inc., a Delaware
corporation (“Parent”). Recruiter, Sub and Parent may be referred to herein
collectively as the “Parties” or individually as a “Party.”

 

WHEREAS, Recruiter, Parent and Sub entered into that certain License Agreement,
effective as of October 30, 2017 (the “Agreement”); and

 

WHEREAS, in connection with that certain Agreement and Plan of Merger to be
entered into by and among Parent, Recruiter and Truli Acquisition Co., Inc.., a
Delaware corporation and wholly-owned subsidiary of Parent, the Parties desire
to amend the Agreement to revise the requirements regarding the payment of
license fees under the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.     Article 4, License Fees, shall be deleted in its entirety and the Parties
shall have no further obligations under such Article 4.

 

2.     This Amendment shall become effective on March __, 2019, or such later
date as Parties hereto shall mutually agree in writing, subject to the closing
of the transactions contemplated by that certain Agreement and Plan of Merger to
be entered into by and among Parent, Recruiter and Truli Acquisition Co., Inc..,
a Delaware corporation and wholly-owned subsidiary of Parent.

 

3.     In the event of any conflict between the Agreement and this Amendment,
the terms as contained in this Amendment shall control. Except as expressly
provided in this Amendment, all of the terms and provisions of the Agreement
shall remain in full force and effect and are hereby ratified and confirmed by
the Parties. Without limiting the generality of the foregoing, the amendments
contained herein will not be construed as an amendment to or waiver of any other
provision of the Agreement.

 

4.     This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be one and the same agreement. Facsimile signatures shall be
treated in all respects and for all purposes as originals.

 

[Signature page follows]



 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 



  RECRUITER.COM, INC.         By /s/ Michael Woloshin     Name: Michael Woloshin
    Title: CEO, President



 



  TRULI TECHNOLOGIES, INC.         By /s/ Evan Sohn     Name: Evan Sohn    
Title: Consultant

 

  VOCAWORKS, INC.         By /s/ Miles Jennings     Name: Miles Jennings    
Title: President









 

[Signature Page to Amendment No.1 to License Agreement]

 





 

 